The complainant appeals from a decree dismissing a bill by which he sought to set aside an alleged fraudulent conveyance.
From an examination of the record, we are satisfied that the conclusions of the learned vice-chancellor are supported by the evidence adduced and that there can be no doubt that the property in question was conveyed in good faith by a father to his daughter for a fair consideration. Hepburn v. United Water,Gas and Electric Co., 87 N.J. Eq. 697.
It appears that the grantee, who worked for a company in which her father was largely interested, never drew her entire salary, but permitted it to accumulate. This past indebtedness was fair consideration for the conveyance. But there was also a present large advance by the grantor's wife also to be secured by the conveyance. The good faith of the parties to the transaction abundantly appears. The past and present consideration was equal to the reasonable value of the property conveyed.
The rulings upon the evidence adduced and offered, if before us for review, seem to accord with law.
The decree appealed from will be affirmed, with costs.
For affirmance — LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 11.
For reversal — None. *Page 419